DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Basic unit in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN (CN 104867381).
Claim 1 is rejected because: 
Shen teaches of three-dimensional (3-D) network structure comprising a basic unit (see the structure shown in Fig.6); the basic unit comprises an upper structure ACE and a lower structure BDF; the upper structure ACE comprises at least two first nodes A, C; the lower structure comprises at least two second nodes B, D which are not coplanar with the at least two first nodes A, C; and all the first nodes and all the second nodes form a three-dimensional network structure through connecting rods O1, O2, O3 and the connecting rods O1, O2, O3 are connected between the two first nodes A, C and the two second nodes B, D or between the first nodes A, C and the second nodes B, D. 
Shen does not disclose that the 3-D network structure is a robot network structure suitable for physical interaction in an unstructured environment.
However, the preamble of the claim “A robot network structure suitable for an unstructured environment” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and therefore the preamble is not considered a limitation and is of no Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
In view of Shen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Shen’s 3-D network structure in a robotic network structure suitable for physical interaction in an unstructured environment because such a structure would provide a basic building block for creating more complex structure more efficiently due to the simplicity of the basic structure.

		
    PNG
    media_image1.png
    306
    263
    media_image1.png
    Greyscale

			
Note: Below is “machine translation” of section describing Fig. 6 of CN104867381:
FIG. 6 is a dynamic deformation triangular prism pattern, which is composed of three in FIG. 1 rectangular dynamic deformation. the rectangle ABCD, rectangular CEFB and rectangular EADF. each of the dynamic deformation in the rectangular are respectively with two compressively bus, which comprises flat plane of cross-bus bus level called " or abbreviated as" plane ". the each bus-bar terminal connected in turn, respectively "ACE" and "DBF" two triangles, called " plane" or " passive level. dynamic deformation rectangle of three vertical (active) form a dynamic deformable triangular prism. the triangular prism is dynamic deformation, comprising a crossing bus of the plane, plane, or an active plane, containing no compressively generatrix of plane, plane or driven plane. When these prism vertical limit of it is vertical straight line section. regular triangle planes transverse to automatically form the (passive) of the upper and lower two dynamic deformation when dynamic occurs, these two planes are opposite up and down translation, away from and close to each other. and limit the two triangle are overlapped. It can be seen that the dynamic deformation dynamic limit of the triangular prism as the horizontal limit plane is a regular triangle, the length is the same as the level of the edge cross-bus bar length. and vertical dynamic deformation limit is a straight line section, so the horizontal limit and vertical limit are perpendicular to each other, form an angle of 90 degrees.


Claims 2-6 claims various configurations of the connecting rods and type of rods used to create a network structure.  It would have been a mere design choice for a person having ordinary skill in the art before the effective filing date of the instant application to select the type of connecting rods or arrange various configurations of the network structure so that a suitable structure can be created as needed, and it would not have required any special skill or knowledge to create the claimed structures.


Allowable Subject Matter
Claims 7 and 8 are objected to because they are dependent on rejected base claims.  However prior art of record taken alone or in combination, fails to disclose or render obvious a robot network structure comprising “light source device that enters a hollow channel of the connecting rod through the optical path entrance” as claimed in claim 7, and “a single or multiple optical fiber loops that are embedded in a hollow channel of the connecting rod” as claimed in claim 8, in combination with the rest of the limitations of the respective claims are allowable subject matter.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886